DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7 and 9-12 are pending.
Claims 1-7 and 9-12 are rejected.
Claim 8 is cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 16, 2021 has been entered.
 
Response to Arguments
Rejection of Claims 1-6 and 8-11 under 35 U.S.C. 103 as being unpatentable over Kite (US 3,397,243) alone or in view of May et al. (US 2,865,965)
Applicant's arguments filed April 16, 2021 have been fully considered but they are not persuasive. 
	The reaction of Kite occurs in the presence of a finely divided elemental metal promoter selected from the Fourth Period of Group VIII of the Periodic Table (see column 2, lines 59-65).  Thus, Kite teaches a heterogeneous acid catalyst, in particular a Lewis acid catalyst.
	For the above reasons, claims 1-6 and 9-11 remain unpatentable under 35 U.S.C. 103 over Kite (US 3,397,243) alone or in view of May et al. (US 2,865,965).

Rejection of Claims 1-3 and 5-11 under 35 U.S.C. 103 as being unpatentable over Arretz (US 4,943,662) alone or in view of Loev et al. (US 3,069,472)
Applicant's arguments filed April 16, 2021 have been fully considered but they are not persuasive because Arretz discloses carrying out the reaction in the presence of a heterogeneous solid acid catalyst, such as an acidic ion exchange resin, which has a polymeric aromatic structure or a perfluorinated aliphatic structure containing sulphonic groups (see column 2, lines 25-28 and 41-48).  
For the above reasons, claims 1-3 and 5-11 remain unpatentable under 35 U.S.C. 103 over Arretz (US 4,943,662) alone or in view of Loev et al. (US 3,069,472).

Rejection of claims 1-7 and 9-12 under 35 U.S.C. 103 as being unpatentable over Bell (US 2,531,602) in view of Porchey et al. (US 3,803,260)
Applicant's arguments filed April 16, 2021 have been fully considered but they are not persuasive because discloses carrying out the reaction in the presence of an anhydrous .
	For the above reasons, claims 1-7 and 9-12 remain unpatentable under 35 U.S.C. 103 over Bell (US 2,531,602) in view of Porchey et al. (US 3,803,260).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kite (US 3,397,243) alone or in view of May et al. (US 2,865,965).
Kite disclose a process for preparing mercaptans which comprises preparing a sulfhydration reaction medium comprising at least one alpha-olefinically unsaturated organic compound; an azo compound initiator (i.e., at least radical initiator); a finely divided elemental metal promoter selected from the Fourth Period of Group VIII of the Periodic Table and thioester precursors, such as organic acids and thioacids (i.e., at least one heterogeneous acid catalyst); hydrogen sulfide (i.e., at least one sulfhydryl donor compound); optionally, at least one solvent (see entire disclosure, in particular column 1, line 35 to column 2, line 8; column 2, lines 39-41; column 2, line 59 to column 3, line 49; column 4, lines 23-33; column 4, line 52-75; column 5, line 54 to column 6, line 6; column 7, lines 38-47; column 8, lines 3-48; and claims 1-17).  The radical sulfhydration and acid-catalyzed sulfhydration is inherently carried out simultaneously, 
Kite differs from the instant claims in that it is not required that the starting at least one alpha-olefinically unsaturated organic compound be a polyene.  However, Kite discloses that the starting compound can be any alpha-olefinically unsaturated organic compound, which contains at least one terminal carbon to carbon double bond (see column 1, lines 59-62).  Including dienes and other alpha-olefinically unsaturated organic compounds well known in the art as reactable with hydrogen sulfide, which suitably have between 4 and 30 carbon atoms per molecule (see column 1, line 68 to column 2, line 2).  The other alpha-olefinically unsaturated organic compounds include 
Thus, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use a polyene as the starting at least one alpha-olefinically unsaturated organic compound in the process of Kite, since Kite discloses that the starting compound can be any alpha-olefinically unsaturated organic compound which contains at least one terminal carbon to carbon double bond including dienes and other alpha-olefinically unsaturated organic compounds well known in the art as reactable with hydrogen sulfide, which suitably have between 4 and 30 carbon atoms per molecule.  
	Kite further differs from claim 4 in that it is not disclosed that the polyene is chosen from triallylisocyanurate and derivatives thereof or terpenes and derivatives thereof.
	However, Kite discloses that the starting compound can be any alpha-olefinically unsaturated organic compound, which contains at least one terminal carbon to carbon double bond including dienes and other alpha-olefinically unsaturated organic compounds well known in the art as reactable with hydrogen sulfide.
May et al. disclose a chemical process for producing mercaptans, which comprises reacting hydrogen sulfide with hydrocarbons in the presence of a free radical catalyst (see entire disclosure).  Suitable hydrocarbons include 1,3-butadiene and isoprene (see the paragraph bridging columns 2 and 3).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use a terpene such as isoprene as the starting .
Claims 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Arretz (US 4,943,662) alone or in view of Loev et al. (US 3,069,472).
Arretz discloses a process for preparing dithiols (polythiols) comprising photochemically  reacting a tertiary mercaptan (i.e., at least one sulfhydryl donor compound) with a nonconjugated diene having at least 5 carbon atoms to form a di-(tertiary-alkylthio)alkane (see column 2, lines 63-68; column 3, lines 1-7; and column 4, lines 6-15), which is reacted with hydrogen sulfide in the presence of a solid acid catalyst to form a dithiol having 5 to 20 carbon atoms (see column 1, lines 5-7; column 1, line 52 to column 51).  The solid acid catalysts includes sulfonated acid resins (see column 2, lines 25-48).  The final dithiol is separated by distillation (see column 2, lines 52-57).  The photochemical reaction may be further carried out in the presence of an aromatic ketone in association with an organic phosphite or an organic phosphine, or certain derivatives of acetophenone (see column 3, lines 9-52).  
Arretz differs from the instant claims in that it is not required that the radical sulfhydration reaction and the acid-catalyzed sulfhydration be carried out simultaneously.  However, Arretz disclose that both may be carried out simultaneously (see column 4, lines 16-26).  

Arretz further differs from the instant claim 11 in that it is not disclosed to use the mixture as a crosslinking or vulcanizing agent, reagent for the preparation of sulfur-containing compounds such as thiourethanes, polysulfides and the like, chain transfer agent, metal complexing agent, ore flotation agent, antioxidant, or heat stabilizer.
Loev et al. discloses that organic mercaptans are a well-known class of organic compounds which are useful in numerous and varied applications, for example as polymerization modifiers, intermediates to the preparation of herbicides, insecticides, rubber chemicals, oil additives, and pharmaceuticals (see column 1, lines 15-21).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize the mixtures of Arretz in the manner as claimed, since Loev et al. discloses that organic mercaptans are a well-known class of organic compounds which are useful in numerous and varied applications, for example .
Claims 1-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bell (US 2,531,602) alone or in view of Porchey et al. (US 3,803,260)
Bell discloses a process for preparing mercaptans which comprises preparing a sulfhydration reaction medium comprising at least one unsaturated organic compound; a peroxide; at least one heterogeneous acid catalyst; and at least one sulfhydryl donor compound (see entire disclosure, in particular column 1, line 1 to column 5, line 49 ; and claims 1, 2, and 6).  Bell inherently discloses simultaneously carrying out the radical sulfhydration reaction and the acid-catalyzed sulfhydration reaction, since the sulfhydration reaction is conducted in the presence of both the peroxides and the heterogeneous acid catalysts simultaneously (see column 2, line 16 to column 3, line 47).  The acid catalysts include Lewis acids or catalytic compositions comprising at least one metal salt (see column 3, lines 5-24).   The at least one sulfhydryl donor compound has the formula RSH, wherein R may be any hydrocarbon radical or hydrogen (see column 2, lines 16-20).  The process is conducted in the absence of a solvent (see column 3, lines 5-47).  The product mercaptans are recovered (see column 6, lines 1-17). The mercaptans have utility for a wide variety of purposes including as anti-oxidation and anti-corrosion agents, modifiers in the emulsion polymerization process for synthetic rubbers; and as intermediates in the synthesis of corresponding organic compounds (see column 8, line 63 to column 9, line 11).   
Bell differs from the instant claims in that it is not required that the unsaturated organic compound be a polyene.  However, Bell discloses that the unsaturated organic 
Thus, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use a polyene as the unsaturated organic compound in the process of Bell, since Bell discloses that the unsaturated organic compound may include those, which can contain one or more unsaturations including alkyldienes and alkylpolyenes.  
Bell further differs from the instant claimed invention in that Bell does not disclose the use of dialkyl di- and polysulfides as the at least one sulfhydryl group donor compound, in particular that the at least one sulfhydryl group donor compound is a disulfide oil.
Porchey et al. disclose that polysulfides, such as disulfide oils, are precursors of hydrogen sulfide (see column 3, lines 33-45).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the hydrogen sulfide of Bell could have been obtained from a disulfide oil, since it was known from the disclosure of Porchey et al. that disulfide oils are precursors of hydrogen sulfide.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROSALYND A KEYS/Primary Examiner 
Art Unit 1699